
	
		III
		112th CONGRESS
		2d Session
		S. RES. 622
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 18
			 (legislative day, December 17), 2012
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Notifying the House of Representatives of
		  the election of a President pro tempore.
	
	
		That the House of Representatives be
			 notified of the election of the Honorable Patrick J. Leahy as President of the
			 Senate pro tempore.
		
